DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a specimen retrieval device, classified in A61B2017/00287.
II. Claims 12-13, drawn to a method of forming a specimen bag, classified in A61B2017/00526.
The inventions are independent or distinct, each from the other because:
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product, such as a net, a grocery bag, sack, and/or another device for carrying, covering, or wrapping.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification (for example, a search for A71B2017/00287 brings up 3,303 hits while a search for A61B2017/00526 brings up 21,321 hits);
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (for example, a retrieval device comprising a tubular body, an inner shaft and a specimen bag of Group I versus a method of cutting a fabric, cutting holes, and folding flaps of Group II);
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries based on the separate status in the art and the divergent subject matter discussed above); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Brew (Reg. No. 43,513) on 1/08/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a distal portion of the inner shaft” in lines 4-5. Claim 1 also recites “an inner shaft having a proximal portion, a distal portion” in line 3. It is unclear if the “distal portion of the inner shaft” of lines 4-5 is intended to be the same distal portion of the inner shaft of line 3 or in addition to the distal portion of the inner shaft of line 3. For the purposes of examination, the limitation of lines 4-5 has been interpreted to read “the distal portion of the inner shaft”.
Claim 7 recites “a lubricious material” in line 2. Claim 7 depends from claim 6 which recites “a lubricious material” in lines 1-2. It is unclear if the “lubricious material” of claim 7 is intended to be the same or in addition to the lubricious material of claim 6. For the purposes of examination, the limitation of claim 7 has been interpreted to read “the lubricious material”.
Claim 11 recites the limitation "the tail" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the tail portion”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. (US 2017/0311964 A1).
Regarding claim 1, Desai discloses a specimen retrieval device (specimen retrieval system 10) comprising: a tubular body (outer cannula 16) defining a longitudinal bore (lumen through which interior tube 18 resides), the tubular body having a proximal portion (towards handle 16a), a distal portion (towards specimen bag 12), and a hand grip (handle 16a) supported on the proximal portion of the tubular body (Fig. 1); an inner shaft (interior tube 18) having a proximal portion (towards handle 18a), a distal portion (towards specimen bag 12), an actuation handle (handle 18a) supported on the proximal portion of the inner shaft (Fig. 1), and a support member (springs 14) 
Regarding claim 2, Desai discloses wherein a proximal portion (towards primary loop 28) of the tail portion (26) of the specimen bag (12) has a hole (hole through primary loop 28; Fig. 28), and the actuation handle (18a) includes a post (hook 30) which passes through the hole at the proximal portion of the tail portion of the specimen bag (Fig. 5; [0040]).
Regarding claim 3, Desai discloses wherein the post (30) is chamfered (as the hook 30 is cut away at its proximal end to hold loop 28; Fig. 5).
Regarding claim 4, Desai discloses wherein the support member (14) includes a pair of resilient fingers (springs 14) which support the specimen bag (12) and open the open end of the specimen bag in the deployed state (Figs. 3-4).
Regarding claim 5, Desai discloses wherein the resilient fingers (14) are positioned adjacent the open end of the specimen bag to open the specimen bag when the specimen retrieval device is in the deployed state (Figs. 3-4).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2017/0311964 A1) in view of Anderson et al. (US 2011/0137334 A1).

However, Anderson teaches a specimen retrieval system (10; Fig. 1A) with a tubular body (guide member 12) formed of a polymeric material including polycarbonates (as guide member 12 may be coated with an insulating material 24 comprising polycarbonates; [0032]-[0033]) for the purpose of improving lubricity, adding anti-thrombogenic properties, and reduce platelet aggregation ([0032]) and a lubricious material that includes hydrophilic polymers ([0034]) for the purpose of improving steerability ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular body of Desai to be formed of a polycarbonate and a lubricious material such as a hydrophilic polymer as taught by Anderson in order to improve lubricity of the tubular body thereby enhancing steerability of the specimen retrieval device.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2017/0311964 A1) in view of Anderson et al. (US 2011/0137334 A1) as applied to claim 7 above, and further in view of Horton, JR. (US 2015/0297204 A1).
Regarding claims 9-10, modified Desai discloses wherein the tubular body is formed of a polycarbonate and a lubricious material such as a hydrophilic polymer but 
However, Horton, JR. teaches a specimen retrieval device (10; Fig. 1) and various examples of lubricious materials that may be coated on the specimen retrieval device including siloxanes ([0011]) including polydimethysiloxanes ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular body of modified Desai to be formed of a combination of polycarbonate and a lubricious material including a siloxane such as polydimethylsiloxane in light of the teachings of Horton, JR. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of providing a lubricious tubular body thereby enhancing steerability of the specimen retrieval device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771